Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on January 08, 2021. Claims 1-20 are currently pending and examined below.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. USPN: 8,825,265 (“Ferguson”) in view of Khasis US2017/0262790 (“Khasis”).

	Regarding claim(s) 1,8, 15. Ferguson discloses an autonomous vehicle comprising: 
vehicle controls for propelling the autonomous vehicle (FIG. 4 illustrates an example operation of an autonomous vehicle in accordance with aspects of the disclosure.);
a memory storing instructions that, when executed by the one or more processors, cause the one or more processors to: access map data comprising travel ways within a surrounding environment of the autonomous vehicle (FIG. 8C depicts an example of trajectories 810 and 820. Trajectory 810 is produced by combining trajectory 610 with trajectory 620. Trajectory 820 is generated based on information about the shape of the road 430 that is obtained from a map. In this example, the map is inaccurate and the trajectory 820 leads directly into the road block 420. By contrast, the combined trajectory 810 safely steers around the road block 420.);
access constraint data that define original navigational constraints within the map data; receive, from the remote computing system, one or more constraint files comprising additional navigational constraints within the map data, wherein the additional navigational constraints comprise inclusion constraints and exclusion constraints (fig. 15, At task 1440, a constraint is obtained. In one aspect, the constraint may specify bounds or a limit for a characteristic of the first representative trajectory. The characteristic may be one of the characteristics that indicate reliability (e.g., curvature characteristic, discontinuity characteristic). For example, the constraint may specify that no turn in a trajectory should exceed ninety degrees. As another example, the constraint may specify, that the amount of discontinuity should not exceed a pre-determined threshold.); 
modify the constraint data based at least in part on the one or more constraint files to generate composite constraint data within the map data, the composite constraint data including the additional navigational constraints (fig. 15, At task 1550, the first representative trajectory is modified to produce a second representative trajectory. The second representative trajectory, as noted, may be an improved version of the first representative trajectory and its generation may involve adjusting one or more of the locations that are part of the first representative trajectory.); 

Ferguson is silent to one or more communication interfaces for wirelessly communicating with a remote computing system that communicates with a fleet of autonomous vehicles
determine a travel route for navigating the autonomous vehicle to a destination by processing the composite constraint data within the map data to determine permitted travel way portions within the surrounding environment of the autonomous vehicle, the permitted travel way portions at least partially corresponding to the inclusion constraints, (ii) determine forbidden travel way portions within the surrounding environment of the autonomous vehicle, the forbidden travel way portions at least partially corresponding to the exclusion constraints, wherein the travel route comprises only permitted travel way portions; and autonomously operate the vehicle controls to propel the vehicle along the travel route to the destination.

Khasis teaches a route guidance system and method applied to a fleet of autonomous vehicle (abstract, Methods and systems to dynamically and optimally sequence routes based on historical and real-time traffic conditions, and to predict anticipated traffic conditions along the dynamically generated route are disclosed. Route sequencing may be based on a set of predefined constraints, e.g., distance, time, time with traffic, or any objective cost function. The system of the present invention may be implemented in a vehicle fleet comprising one or more vehicles with one or more depots, or with no depots.) and (i)determine permitted travel way portions within the surrounding environment of the autonomous vehicle, the permitted travel way portions at least partially corresponding to the inclusion constraints (para. 47, e.g. allow road, a vehicle position tracking device and an internal or external temperature sensor. For example, measurements of vehicle speed on a segment of a road may allow the traffic module 120 to determine whether the segment is congested. Para. 57, he avoidance-zone module 132 may obtain prohibited (and allowed) maneuver data from a third-party source, such as a traffic data vendor,), (ii) determine forbidden travel way portions within the surrounding environment of the autonomous vehicle, the forbidden travel way portions at least partially corresponding to the exclusion constraints, wherein the travel route comprises only permitted travel way portions; and autonomously operate the vehicle controls to propel the vehicle along the travel route to the destination (para. 54-para. 55, the avoidance-zone module 132 may store avoidance-zone data set by the administrator 102 and/or an automatic machine learning process, and transmits it to the prediction module 136 upon request. An avoidance zone may be an arbitrarily defined area such that vehicles never enter it over the traversal of a designated route. In some embodiments, the avoidance zone may be reversed such that it functions as a “preferred zone” wherein it is an arbitrarily defined area such that vehicles are preferably routed to traverse through. The system may also recognize patterns and generate its own avoidance zone. Through the use of an input device, the administrator 102 may draw a circle or polygon of any shape and any size on a map stored and generated by the mapping module 114 that may include avoidance areas, such as, e.g., construction zones, natural disaster zones, truck restrictions, areas restricted by internal and external business regulations,).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Ferguson by incorporating the applied teaching of Khasis to improve the route optimizations.

Regarding claim(s) 2, 9, 16. Ferguson in view of Khasis further discloses a perception system comprising a set of sensors to perceive the surrounding environment of the autonomous vehicle (Ferguson: Fig. 3, Autonomous vehicles use computing systems to aid in the transport of passengers from one location to another. Such vehicles may be equipped with various types of sensors in order to detect objects in their surroundings.).

Regarding claim(s) 3, 10, 17. Ferguson in view of Khasis further discloses wherein the executed instructions further cause the one or more processors to: detect, using the perception system, one or more objects proximate to the autonomous vehicle along the travel route; determine a motion plan based on the one or more objects, the motion plan following the travel route; and autonomously operate the vehicle controls in accordance with the motion plan and the travel route (Ferguson: FIG. 5 shows an example where the vehicle 210 monitors the trajectories of vehicles 510-530 in order to detect that the rightmost two lanes of the road 430 are closed by road block 420. Although in this example the trajectories of three vehicles are monitored, vehicle 210 may monitor any number of vehicles (e.g., 1, 2, 10, 50). Each of the vehicles 510-530 may be selected for monitoring based on a number of criteria. In one aspect the vehicles may be selected based on being within a threshold distance from vehicle 210. In another aspect, the vehicles may be selected based on being within the range of a sensor (or camera) on vehicle 210.).

Regarding claim(s) 4, 11, 18. . Ferguson in view of Khasis further discloses wherein the executed instructions further cause the one or more processors to: transmit a notification to the remote computing system in response to receiving the one or more constraint files, the notification signal comprising one or more of an acknowledgement of the one or more constraint files or the travel route for navigating the autonomous vehicle (Ferguson: Task 1640, performing an update may involve transmitting a message to the server 380 instructing to modify a map or simply alerting it that the map may be inaccurate).

Regarding claim(s) 5, 12, 19. Ferguson in view of Khasis further discloses wherein the determined travel route comprises a plurality of travel way portions, each travel way portion of the plurality of travel way portions being defined by one or more of a travel way identifier, a start point, an end point, a directionality, or connectivity identifiers for other adjacent travel way portions (Ferguson: FIG. 1, depicts a flowchart 100 of a high-level process executed by autonomous vehicles in general. According to the process, an autonomous vehicle is programmed with a destination and asked to reach it (task 110). Upon receiving the destination, the autonomous vehicle may retrieve a map and derive a model for the geometry of the road on which the vehicle may be travelling (task 120). Afterwards, the vehicle may use the road model to stay on the road and reach the destination safely (task 130).).

Regarding claim(s) 6, 13, 20. Ferguson in view of Khasis further discloses wherein each of the additional constraints includes an assigned default state indicating whether to, by default, permit or forbid a particular travel way portion (Khasis: para. 54-para. 55, the avoidance-zone module 132 may store avoidance-zone data set by the administrator 102 and/or an automatic machine learning process, and transmits it to the prediction module 136 upon request. An avoidance zone may be an arbitrarily defined area such that vehicles never enter it over the traversal of a designated route. In some embodiments, the avoidance zone may be reversed such that it functions as a “preferred zone” wherein it is an arbitrarily defined area such that vehicles are preferably routed to traverse through. The system may also recognize patterns and generate its own avoidance zone. Through the use of an input device, the administrator 102 may draw a circle or polygon of any shape and any size on a map stored and generated by the mapping module 114 that may include avoidance areas, such as, e.g., construction zones, natural disaster zones, truck restrictions, areas restricted by internal and external business regulations. )

Regarding claim(s) 7, 14. Ferguson in view of Khasis further discloses wherein the constraint data comprises inviolate constraints, and wherein modifying the constraint data comprises adding to or revising the constraint data in a manner that does not conflict with the inviolate constraints within the constraint data (Ferguson: ) At task 1460, the first representative trajectory is modified to produce a second representative trajectory. In one aspect, the modification may involve adjusting one or more of the locations that are part of the first representative trajectory. For example, a location in the first representative trajectory having coordinates (X,Y) may be replaced with a location in the second representative trajectory having coordinates (k1*X, k2*Y).)
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Levinson et al. USPN: 9,507,346: A variety of approaches to developing driverless vehicles focus predominately on automating conventional vehicles (e.g., manually-driven automotive vehicles) with an aim toward producing driverless vehicles for consumer purchase. For example, a number of automotive companies and affiliates are modifying conventional automobiles and control mechanisms, such as steering, to provide consumers with an ability to own a vehicle that may operate without a driver. In some approaches, a conventional driverless vehicle performs safety-critical driving functions in some conditions, but requires a driver to assume control (e.g., steering, etc.) should the vehicle controller fail to resolve certain issues that might jeopardize the safety of the occupants.
Fairfield et al. US2015/0254986: A methods and apparatuses that allow for reporting and sharing of information reports relating to driving conditions within a fleet of autonomous vehicles. During the operation of autonomous vehicles, the vehicles may identify potential conflicts or obstacles within the environment. Information reports from the vehicles may be received identifying potential issues, the reports may be validated, and then the reports may be combined into a driving information map. Portions of the driving information map may then be provided to vehicles within the fleet.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/Primary Examiner, Art Unit 3666